Citation Nr: 0427868	
Decision Date: 10/07/04    Archive Date: 10/12/04	

DOCKET NO.  94-45 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right lower extremity (claimed as vascular insufficiency and 
edema), and a low back disability, to include as secondary to 
a service-connected disability.   

2.  Entitlement to an increased rating for left lower 
extremity stress syndrome, currently evaluated as 10 percent 
disabling.   

3.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to July 1987.

This matter rises from various rating decisions rendered 
since June 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, that denied 
the benefits now sought on appeal.  

Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  

By decision dated February 25, 2003, the Board denied the 
benefits now sought on appeal.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (CAVC).  

In December 2003, the appellant and the Secretary of Veterans 
Affairs filed a joint motion for remand; therein, it was 
requested that the CAVC issue an order vacating and remanding 
the Board's February 25, 2003 decision.  By order dated later 
that month, the CAVC granted the joint motion, and vacated 
the Board's decision with regard to the issues that are the 
subject of this decision.  


During the appellate process, the veteran requested a video 
conference hearing before a Veterans Law Judge.  Such a 
hearing was conducted on July 17, 2002; a transcript of that 
proceeding is of record.  However, the Veterans Law Judge who 
conducted that hearing is no longer with the Board.  Pursuant 
to his authority under 38 C.F.R. § 19.3(b) (2003), the 
Chairman of the Board assigned the case to another Veterans 
Law Judge.  

In both August 2002 and July 2004, additional evidence was 
submitted to the Board.  This had not previously been 
considered by the RO.  Pursuant to the provisions of 
38 C.F.R. §§ 19.37(b) and 20.1304 then in effect, the Board 
was permitted to consider the additional evidence without 
having to refer it to the RO for initial consideration and 
without having to obtain the appellant's waiver.  

Parenthetically, it should be noted that the appellant had 
not submitted a waiver of RO consideration in either 
instance.  However, the Board no longer is permitted to 
accept additional evidence without initial review by the RO, 
unless such review has been waived by the appellant.  See 
38 C.F.R. § 20.1304 (2003).  

The record indicates that the veteran also has submitted a 
claim for service connection for skeletal degenerative 
disease.  That issue has not been developed or certified for 
appeal.  See 38 U.S.C.A. § 7105.  Nor is it "inextricably 
intertwined" with the issues on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration, and any indicated 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO did not provide the veteran with a development letter 
consistent with the notice requirements of the VCAA with 
regard to the issues of service connection for disability of 
the right lower extremity, variously claimed as edema and 
vascular insufficiency, and a low back disability, as 
clarified by Quartuccio, 16 Vet. App. 183.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

With regard to the veteran's claim for service connection for 
a low back disability, the veteran indicated that she had 
received treatment from the Community Health Clinic for her 
back.  The RO contacted this medical treatment provider by 
letter dated in July 1998.  However, no response was 
received.  The record does not indicate that any follow-up 
action was taken by the RO to acquire these treatment records 
in order to ensure the adequacy of the appellate record.  

In conjunction with her claim of service connection for a 
disorder of the right lower extremity, the veteran claimed 
vascular insufficiency as well as edema as pertinent 
symptomatology.  The RO only addressed the issue of 
entitlement to service connection for edema of the right 
lower extremity.  The issue of entitlement to service 
connection for vascular insufficiency of the right lower 
extremity also must be developed and adjudicated in keeping 
with the aforementioned joint motion for remand, and the 
subsequent CAVC order.  

Similarly, in conjunction with the veteran's claim of 
entitlement to an increased 
rating for duodenal ulcer, the record indicates that she was 
diagnosed as suffering from gastroesophageal reflux disease 
(GERD) in service.  The question of whether the veteran is 
entitled to service connection for this disability is 
"inextricably intertwined" with the issue of the disability 
evaluation to be assigned for her service-connected duodenal 
ulcer.  See Harris, 1 Vet. App. at 183.  

If it is determined that service connection is warranted for 
GERD, then the question arises as to whether that disability 
warrants a separate evaluation or, alternatively, whether it 
must be considered in evaluating the veteran's service-
connected duodenal ulcer.  

The record indicates that the veteran has not undergone a VA 
physical examination of her service-connected left lower 
extremity stress syndrome for a number of years.  The Board 
believes that this must be accomplished both to ensure the 
adequacy of the record and to ensure that the appellant has 
been accorded due process of law.  

Accordingly, this case is REMANDED for the following action:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate 
her claims and inform her whether she or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
this notification must be incorporated 
into the claims file.

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for the disabilities at issue 
and have not been previously identified.  
She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

The VBA AMC should again contact the 
Community Health Clinic referable to 
treatment of the veteran for a back 
disability.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
chronic acquired low back disorder(s) and 
disability of the right lower extremity 
claimed as vascular insufficiency and 
edema which may be present and whether it 
is/they are related to service or 
causally related to service-connected 
disability; and the extent of severity of 
the service-connected left lower 
extremity stress syndrome.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  




The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is it at least as likely as not that any 
right lower extremity and/or low back 
disorder(s) found on examination is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby?

If no such relationship is determined to 
exist, is it at least as likely as not 
that any chronic acquired low back and/or 
right lower extremity disorder(s) found 
on examination is/are causally related to 
the service-connected left lower 
extremity stress syndrome?

If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
left lower extremity disability 
aggravates any chronic acquired low back 
and/or right lower extremity disorder(s) 
found on examination?

If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any chronic 
acquired low back and right lower 
extremity disorder(s) found on 
examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
left lower extremity disability based on 
medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any chronic acquired low back and/or 
right lower extremity disorder(s) found 
on examination is/are proximately due to 
the service-connected left lower 
extremity disability.

The examiner must also address the 
following medical issues:

(a) Does the service-connected left lower 
extremity stress syndrome involve only 
the nerves, or do they also involve the 
muscles and joint structure?

(b) Does the service-connected connected 
left lower extremity stress syndrome 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left lower extremity stress syndrome, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
connected left lower extremity stress 
syndrome, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected connected left 
lower extremity stress syndrome.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
connected left lower extremity stress 
syndrome, and if such overlap exists, the 
degree to which the nonservice-connected 
problem(s) creates functional impairment 
that may be dissociated from the 
impairment caused by the service-
connected connected left lower extremity 
stress syndrome.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a specialist in 
gastrointestinal diseases or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the extent of 
severity of service-connected duodenal 
ulcer, and etiology of GERD which may be 
present and whether it is related to 
service or causally related to service-
connected duodenal ulcer.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that GERD 
is related to service on any basis, or if 
preexisting service, was aggravated 
thereby?

If no such relationship is determined to 
exist, is it at least as likely as not 
that GERD found on examination is 
causally related to the service-connected 
duodenal ulcer?

If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
duodenal ulcer aggravates GERD found on 
examination?

If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of GERD;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
duodenal ulcer based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of GERD found on examination are 
proximately due to the service-connected 
duodenal ulcer.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.  In so 
doing, the VBA AMC should document its 
consideration of the application of 
38 C.F.R. § 3.310(a) (2003), and Allen v. 
Brown, 7 Vet. App. 439 (1995), as to the 
secondary service connection claims.  The 
VBA AMC should document its consideration 
of the applicability of the criteria 
under 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59 (2003), as to the claim of 
entitlement to increased evaluations.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until she is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims for service 
connection and increased evaluations, and may result in their 
denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


